DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 January 2021 has been entered.

 Status of Claims
This action is in reply to the amendments and remarks filed on 14 January 2021.
Claims 1, 6, 10, 16, 17, 19, 21 have been amended. 
Claims 2, 11 have been cancelled.
Claims 1, 3-10, 12-21 are currently pending and have been examined.
Claims 1, 3-10, 12-21 are rejected.

Response to Arguments
Applicant’s arguments regarding the Claim Objections have been fully considered and they are persuasive.  The objections in the previous office action is withdrawn.
Applicant’s arguments regarding the 35 USC § 112(b) Rejection have been fully considered and they are persuasive.  The rejection in the previous office action is withdrawn.
Applicant’s arguments with respect to the 35 USC § 103 Rejections for claims 1, 3-10, 12-21 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Claim Objections
Claim 16, line 7 is objected to because of the following informalities:  change “determine if biometric data received from the biometric sensors” to “determine if the biometric data from the biometric sensors” because “to receive biometric data from the proxy” has been previously introduce in line 5.  Specific clarification of “biometric data” is needed since the claim refers to both “biometric data from the proxy” and “biometric data from the customer”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (US 10,540,491 B1) hereinafter Martinez, in view of Burri et al. (US 2019/0147156 A1) hereinafter Burri, in view of Blair (US 10,395,484 B2) hereinafter Blair, in view of  Bradski (US 2016/0358181 A1) hereinafter Bradski.
Claim 1
Martinez discloses the following limitations:
 (Currently Amended). An electronic transaction authentication system for authenticating a proxy to execute a financial transaction on behalf of a customer, the system comprising: a financial institution platform for receiving, from [[a]] the customer, the customer being different from the proxy, a voice recording, a customer bank account number, two or more physical features of the proxy, two or more actions for being performing by the proxy in a virtual reality environment, and an amount of funds to be withdrawn from the customer bank account and transferred to the proxy; (see at least column 7 lines 39-48; column 3 lines 11-54; column 6 line 62-column 7 line 3; column 4 lines 61-67; column 7 lines 39-48; column 3 line 62-column 4 line 14; column 7 lines 4-31; column 9 lines 8-30; column 5 lines 27-38; column 6 line 47-column 7 line 3; column 5 lie 58-column 6 line 9.  Martinez discloses using a visual computing device to authenticate and authorize one or more users to complete a financial transaction.  Full access can be granted when the identity of the user is confirmed by both a retinal scan and a 3D signature/actions.  The system comprises a financial institution platform, such as a bank, 
a scanner including facial recognition technology for scanning at least a portion of a physical form of the proxy and transmitting the scanned data to a financial transaction engine; (see at least column 3 lines 28-61; column 4 lines 14-57; column 2 line 62-column 3 line 4.  Martinez discloses a camera that can perform a retinal scan of the user in order to eventually authenticate the user.).
 a virtual reality headset for: displaying to the proxy the virtual reality environment; (see at least column 3 line 62-column 3 line 4; column 3 lines 55-61; column 4 lines 14-57.  Martinez discloses a 3D signature/actions can be created in virtual space using a virtual reality (VR) electronic device or an augmented reality (AR) device. In addition, the user’s physical presence is simulated in the virtual environment to enable the user to interact with virtual objects in the replicated environment).
tracking the proxy's actions in the virtual reality environment; and transmitting the tracked data to the financial transaction engine; (see at least column 3 line 62-column 4 line 14; column 7 lines 4-31; column 9 lines 8-30; column 5 lines 27-38; column 6 line 47-column 7 line 3; column 3 lines 11-47; column 5 line 58-column 6 line 9; column 4 lines 61-67.  Martinez discloses authenticating a user at a server computer at a financial institution, such as a bank.  The user selects a virtual object and moves and performs other actions with the virtual object.).  
determining if the proxy's actions in the virtual reality environment included the two or more actions; (see at least column 2 lines 52-62; column 3 line 62-column 4 line 14; column 7 lines 4-31; column 9 lines 8-30; column 5 lines 27-38; column 6 line 47-column 7 line 3; column 3 lines 11-47; column 5 line 58-column 6 line 9; column 6 line 62-column 7 line 3; column 5 lines 1-16.  Martinez discloses the user selects a virtual object and moves and performs other actions with 
 and if the scanned physical form includes the two or more features and the proxy's actions include the two or more actions, authenticating the proxy and instructing an audio player for playing the voice recording to the proxy; (see at least column 1 lines 21-38; column 3 line 62-column 4 line 14; column 7 lines 4-31; column 9 lines 8-30; column 5 lines 27-38; column 6 line 47-column 7 line 3; column 3 lines 11-47; column 5 line 58-column 6 line 9; column 6 line 62-column 7 line 3; column 5 lines 1-16.  Martinez discloses that full access is granted when the identity of the user is confirmed/authenticated by both the 3D signature/actions and the biometric scan.).

Martinez discloses the limitations shown above. Martinez fails to specifically disclose two or more physical features.
However, Burri discloses the following limitations:
(Currently Amended). An electronic transaction authentication system for authenticating a proxy to execute a financial transaction on behalf of a customer, the system comprising: a financial institution platform for receiving, from [[a]] the customer, the customer being different from the proxy, a voice recording, a customer bank account number, two or more physical features of the proxy, two or more actions for being performing by the proxy in a virtual reality environment, and an amount of funds to be withdrawn from the customer bank account and transferred to the proxy; (see at least [0026] [0014]-[0016] [0046] [0047] [0018] [0031]-[0037] [0127] [0118] [0111] Figure 5A [0051] [0030] [0026] [0103] [0039] abstract.  Burri discloses a system for authenticating a user at an automated teller machine.  The automated teller machine captures a facial image of the user and determines if there is level of similarity 
the financial transaction engine including a set of processors for: determining if the scanned physical form of the proxy includes the two or more physical features; (see at least [0026] [0014]-[0016] [0046] [0047] [0018] [0031]-[0037] [0127] [0118] [0111] Figure 5A; abstract.  Burri discloses the automated teller machine scans the consumer and determines if the scanned biometric features of the consumer matches saved biometric features of the consumer.).
and if the scanned physical form includes the two or more features and the proxy's actions include the two or more actions, authenticating the proxy and instructing an audio player for playing the voice recording to the proxy; (see at least [0026] [0014]-[0016] [0046] [0047] [0018] [0031]-[0037] [0127] [0118] [0111] Figure 5A; abstract [0028] [0039] [0099].  Burri discloses authenticating a consumer after determining if there is level of similarity between the captured facial image and the stored reference facial image data.).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication procedures of Martinez to incorporate the teachings of Burri and ensure the physical form includes the two or more features because doing so would allow a consumer to still withdraw cash even if the consumer has forgotten his physical ATM card.  This also prevents the worry of skimming machines, fake pin pads, or blocking devices to obtain a consumer’s PIN code via a thief (see at least Burri [0003] [0004]). 


Yet, Blair discloses the following limitations:
Currently Amended). An electronic transaction authentication system for authenticating a proxy to execute a financial transaction on behalf of a customer, the system comprising: a financial institution platform for receiving, from [[a]] the customer, the customer being different from the proxy, a voice recording, a customer bank account number, two or more physical features of the proxy, two or more actions for being performing by the proxy in a virtual reality environment, and an amount of funds to be withdrawn from the customer bank account and transferred to the proxy; (see at least  column 7 lines 43-column 8 line 58, column 1 line 65-column 3 line 37.  Blair discloses using a kiosk to send a financial gift from a user to a recipient.  Blair discloses the user sets up a unique security question for the recipient to answer later when the recipient goes to a kiosk to retrieve his gift of funds.  (It is obvious to combine Blair and specifically disclose the “unique security question” to be a combination of the actions found in Martinez and Burri).  Along with the gift of money, the user may set up an audio greeting to play when the recipient receives his money gift from the kiosk at a later time.  The recipient is different from the user – the user is to retrieve the gift or funds instead of the user.).
determining if the proxy's actions in the virtual reality environment included the two or more actions; 
 and if the scanned physical form includes the two or more features and the proxy's actions include the two or more actions, authenticating the proxy and instructing an audio player for playing the voice recording to the proxy; the audio player for playing the voice recording to the proxy; and (see at least column 7 lines 43-column 8 line 58, column 1 line 65-column 3 line 37.  Blair discloses a kiosk plays an audio greeting to accompany the gift of funds the recipient will receive when the recipient goes up to the kiosk and after the recipient has been authenticated via answering correctly the unique security question that was set up to open the recipient’s gift receiving session.). 
the financial transaction engine for, after the authenticating the proxy: updating one or more databases to record that the proxy has access permissions to one or more customer bank accounts of the customer; authenticating the proxy to execute a financial transaction on behalf of the customer; and withdrawing the amount of funds from the customer bank account and transferring the funds to the proxy after instructing the audio player to play the voice recording.  (see at least column 7 lines 43-column 8 line 58, column 1 line 65-column 3 line 37.  Blair discloses the kiosk plays the audio greeting and then asks the recipient how he would like to receive his money transfer that was gifted by the user at an earlier time.  The recipient is authenticated after he produced the correct security question.  After the recipient produces the correct security answer to the security questions – an audio greeting will play and the recipient may retrieve his money transfer.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication procedures of Martinez/Burri to incorporate the teachings of Blair and gift a money transfer from a user to a gift recipient along with an audio recording and setting up a unique security question for the recipient to complete in order to gain access to the funds transfer and greeting because doing so would allow a  money transfer service 

Martinez/Burri/Blair disclose the limitations shown above.  Martinez/Burri/Blair fail to specifically explain the recipient is a proxy for the user – the recipient is different from the user and updating a database. 
Though, Bradski discloses the following limitations:
Currently Amended). An electronic transaction authentication system for authenticating a proxy to execute a financial transaction on behalf of a customer, the system comprising: a financial institution platform for receiving, from [[a]] the customer, the customer being different from the proxy, a voice recording, a customer bank account number, two or more physical features of the proxy, two or more actions for being performing by the proxy in a virtual reality environment, and an amount of funds to be withdrawn from the customer bank account and transferred to the proxy; (see at least  [0012] [0071] [0076] [0081].  Bradski discloses conducting a transaction through an augmented reality device that authenticates a user or proxy of the user by capturing biometric data from the user or proxy.  The biometric data is captured and compared against predetermined data in a database in order to authenticate a proxy and continue with a transaction.  Even if the user is not physically in the store, the augmented reality deice allows an authentication of a proxy – someone acting on behalf of the user - and then the transaction may be conducted.).  
the financial transaction engine for, after the authenticating the proxy: updating one or more databases to record that the proxy has access permissions to one or more customer bank accounts of the customer; authenticating the proxy to execute a financial transaction on behalf of the customer; and withdrawing the amount of funds from the customer bank account and transferring the funds to the proxy after instructing the audio player to play the voice recording.  (see at least [0071] [0076] [0078] [0081] [0012].  Bradski discloses conducting a transaction through an augmented reality device that authenticates a user or proxy of the user by capturing biometric data from the proxy.  The biometric data is captured and compared against predetermined data in a database in order to authenticate a proxy and continue with a transaction.  The database stores a set of data with which to identify and/or authenticate the proxy user.  The database stores predetermined data and or predetermined authentication details or patterns.  The proxy conducts these patterns when authenticating.  The system compares the pattern conducted by the proxy and the predetermined/saved pattern to verify the identity of the proxy that the proxy may continue conducting the transaction.  The augmented reality server communicates with financial institutions – such as bank accounts of the user – to ensure that the proxy has access and may continue with the financial transaction.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication procedures and users of Martinez/Burri/Blair to incorporate the teachings of Bradski and specifically explain the recipient is a proxy of the user and a database is updated to record that the proxy has access to funds because doing so would allow a proxy to continue with a transaction even if the user is not in the store.  Also, storing patterns and bank information in a database allows the information to be easily read and allow a seamless transaction during and after the proxy is identified and authenticated  (see at least Bradski [0012] [0071] [0081] [0076]). 


Claim 2		(Cancelled).  

Claim 3
Martinez/Burri/Blair/Bradski disclose the limitations shown above.  Blair specifically discloses a voice recording:
 (Original). The authentication system of claim 1 wherein, when the customer is a first customer, the voice recording includes instructions to the proxy to transfer the funds to a second customer.  (see at least column 7 lines 43-column 8 line 58, column 1 line 65-column 3 line 37.  Blair discloses a user may record a greeting to send to the gift recipient for when he retrieves his gift of funds.  Thereafter, the recipient chooses how to retrieve the funds (e.g., the audio may contain instructions for the recipient to send the money to a second person.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication procedures of Martinez/Burri/Blair/Bradski to incorporate the teachings of Blair and gift a money transfer from a user to a gift recipient along with an audio recording and setting up a unique security question for the recipient to complete in order to gain access to the funds transfer and greeting because doing so would allow a  money transfer service from a user to a gift recipient in two different locations and provides customers convenient access to their services and less dependent on agents. Also, the gift recording may contain instructions for how the user intends the recipient to use the funds that have been gifted (see at least Blair column 1 line 52-61, column 7 lines 43-column 8 line 58, column 1 line 65-column 3 line 37). 

Claim 4

(Original)   The authentication system of claim 1 wherein the virtual reality headset is further configured to display an avatar within the virtual reality environment.  (see at least column 4 lines 45-57.  Martinez discloses the user’s physical presence is simulated in the virtual environment to enable the user to interact with virtual objects in the replicated environment.).

Claim 5
Martinez/Burri/Blair/Bradski disclose the limitations shown above.  Further, Martinez discloses the following limitations:
 (Original)  The authentication system of claim 4 wherein the avatar includes the two or more physical features.  (see at least column 4 lines 45-57.  Martinez discloses the user’s physical presence is simulated in the virtual environment to enable the user to interact with the virtual objects in the replicated environment.).

Martinez/Burri/Blair/Bradski disclose the limitations shown above.  Further, Burri specifically discloses that the avatar includes the two or more physical features:
(Original)  The authentication system of claim 4 wherein the avatar includes the two or more physical features.  (see at least [0047] [0018] [0031] [0032] [0049] [0051] [0037] [0046] [0057].  Burri discloses the physical features include iris color, height, hair color, and weight.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication procedures of Martinez/Burri/Blair/Bradski to incorporate the teachings of Burri and ensure the physical form includes the two or more features because doing so would allow a consumer to still withdraw cash even if the consumer has 

Claim 6
Martinez/Burri/Blair/Bradski disclose the limitations shown above.  Further, Martinez discloses the following limitations:
(Currently Amended). The authentication system of claim 1 further comprising a biometrics sensor wherein: [[a]] the financial institution platform is further configured to receive from the customer biometric data; the biometrics sensor is configured to receive biometric data from the proxy; and the second set of processors is configured to determine if biometric data received from the biometric sensor matches the biometric data received from the customer.  (see at least column 3 lines 28-54.  Martinez discloses the system receives and stores customer biometric data.  The biometric data is stored in a database and the system will compare the stored biometric data with the live biometric data recorded during an authentication session.). 

Claim 8
Martinez/Burri/Blair/Bradski disclose the limitations shown above.  Blair specifically discloses a printer to print a transcript of the voice recording:
(Original)   The authentication system of claim 1 further comprising a printer for printing to the proxy a transcript of the voice recording after the audio player has finished playing the voice recording.  (see at least column 7 lines 43-column 8 line 58, column 1 line 65-column 3 line 37.  Blair discloses the user can record an audio greeting to accompany the money transfer and a printer can print what the user says in the audio recording.). 


Claim 9
Martinez/Burri/Blair/Bradski disclose the limitations shown above.  Burri specifically discloses eye color, hair color, weight, and height. 
 (Original)  The authentication system of claim 1 wherein the two or more physical features are selected from a group comprising hair color, height, eye color and weight.  (see at least [0047] [0018] [0031] [0032] [0049] [0051] [0037] [0046] [0057].  Burri discloses the physical features include iris color, height, hair color, and weight.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication procedures of Martinez/Burri/Blair/Bradski to incorporate the teachings of Burri and ensure the physical form includes the two or more features because doing so would allow a consumer to still withdraw cash even if the consumer has forgotten his physical ATM card.  This also prevents the worry of skimming machines, fake pin pads, or blocking devices to obtain a consumer’s PIN code via a thief (see at least Burri [0003] [0004]). 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (US 10,540,491 B1) hereinafter Martinez, in view of Burri et al. (US 2019/0147156 A1) hereinafter Burri, in view of Blair (US 10,395,484 B2) hereinafter Blair, in view of Bradski (US 2016/0358181 A1) hereinafter Bradski, in view of Zhu et al. (US 2018/0285538 A1) hereinafter Zhu.
Claim 7
Martinez/Burri/Blair/Bradski disclose the limitations shown above.  Further, Martinez discloses:
(Original)  The authentication system of claim 1 wherein the two or more actions are selected from a group comprising grabbing an object, lifting up an object, throwing an object, placing an object in a basket, jumping, rolling, sitting, lying down and flying.  (see at least column 2 lines 52-62; column 3 line 62-column 4 line 14; column 7 lines 4-31; column 9 lines 8-30; column 5 lines 27-38; column 6 line 47-column 7 line 3; column 3 lines 11-47; column 5 line 58-column 6 line 9; column 6 line 62-column 7 line 3; column 5 lines 1-16.  Martinez discloses grabbing a virtual object and lifting a virtual object.). 

Martinez/Burri/Blair/Bradski disclose the limitations shown above.  Martinez/Burri/Blair/Bradski fail to specifically disclose rolling, flying.
But, Zhu discloses the following limitations:
(Original)   The authentication system of claim 1 wherein the two or more actions are selected from a group comprising grabbing an object, lifting up an object, throwing an object, placing an object in a basket, jumping, rolling, sitting, lying down and flying.  (see at least [0032]-[0037] [0039] [0040].  Zhu discloses an avatar interacts with one or more items or objects.  The avatar grasps an object, lifts an object, throws a bowl, places an object in a bowl, jumps, rolls, sits an object down, and flipping (i.e., flying).
. 

Claims 10-17, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (US 10,540,491 B1) hereinafter Martinez, in view of Zhu et al. (US 2018/0285538 A1) hereinafter Zhu, in view of Blair et al. (US 10,395,484 B2) hereinafter Blair, in view of Bradski (US 2016/0358181 A1) hereinafter Bradski. 
Claim 10
Martinez discloses the following limitations:
(Currently Amended). An electronic transaction authentication system for authenticating a proxy to execute a financial transaction on behalf of a customer, the system comprising: a first set of processors for receiving from the customer, the customer being different from the proxy, a first two-dimensional pattern, a second two-dimensional pattern, a third two-dimensional pattern and a sequence for presenting the first, second and third pattern; a camera operable to: record the proxy's movement of an object in space (see at least column 9 lines 8-30; column 5 line 27-column 6 line 38; column 6 lines 47-61; column 6 line 62-column 7 line 31; column 8 line 42-column 9 line 4; column 1 lines 21-56; column 2 line 52-column column 3 line 10; column 3 lines 19-27; column 4 lines 21-34; column 4 lines 45-57.  Martinez discloses creating 3D 
record a sequence in which the faces were presented to the camera; a financial transaction engine including a second set of processors for: receiving data from the first set of processors and the camera; determining if each of the first, second and third face includes one of the first, second and third patterns; if each of the first, second and third faces includes one of the first, second and third patterns, determining if faces were presented to the camera in the sequence received from the first processor; if each of the first, second and third faces include one of the first, second and third patterns, and if faces were presented to the camera in the sequence received from the first processor, authenticating the proxy, (see at least column 9 lines 8-30; column 5 line 27-column 6 line 38; column 6 lines 47-61; column 6 line 62-column 7 line 31; column 8 line 42-column 9 line 4; column 1 lines 21-56; column 2 line 52-column column 3 line 10; column 3 lines 19-27; column 4 lines 21-34; column 4 lines 45-57.  Martinez discloses creating patterns using virtual objects.  The virtual object can be picked up, turned around, stacked on another virtual object.  The user records a first 3D signature/pattern to be stored.  During the authentication session, the user recreates the 3D signature/patter.  The two 3D signatures/patterns are compared in order to authenticate the user and the transaction.).
declining to authenticate the proxy if faces were not presented to the camera in the sequence received from the first processor.  (see at least column 1 line 21-column 2 line 18; column 3 lines 5-27; column 4 line 62-column 5 line 3; column 4 lines 45-57; column 5 lines 1-16.  Martinez discloses when the first/initial 3-D pattern signature (previously recorded during registration) does not match the second 3-D pattern (performed by the user at the time of authentication), the user is prevented from being authorized to complete the transaction.).

Martinez discloses the limitations shown above.  Martinez fails to specifically disclose a third face of a virtual object.
However, Zhu discloses the following limitations:
extract, from the recording, a first face of the object presented to the camera, a second face of the object presented to the camera and a third face of the object presented to the camera; and (see at least [0033] [0025] [0029] [0032] [0036]-[0042] .  Zhu discloses manipulating the object.  Therefore, an object may be manipulated to present a first face, a second face, and a third face as the user presents the object to the camera.).
if each of the first, second and third faces includes one of the first, second and third patterns, determining if faces were presented to the camera in the sequence received from the first processor; if each of the first, second and third faces include one of the first, second and third patterns, and if faces were presented to the camera in the sequence received from the first processor, authenticating the proxy, (see at least [0033] [0025] [0029] [0032] [0036]-[0042] .  Zhu discloses manipulating the object to set a password.  Therefore, an object may be manipulated to present a first face, a second face, and a third face as the user presents the object to the camera.  Later during authentication, a user manipulates the object and the system determines if the actions match the password.). 
declining to authenticate the proxy if one or more of the first, second and third faces include a pattern different from the first, second and third patterns; and (see at least  [0033] [0025] [0029] [0032] [0036]-[0042].   Zhu discloses interacting and manipulating objects in an interactive three-dimensional (3D) virtual environment in order to “set” as passcode and authenticate a transaction later.  Therefore, an object may be manipulated to present a first face, a second face, and a third face as the user presents the object to the camera.  During the authentication, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the actions of Martinez to incorporate the teachings of Zhu and have the object show a first face, a second face, and a third face because doing so would allow a user to set a “password” of actions that is familiar and that a user will remember when attempting to authenticate a transaction.  This allows a resulting password that provides input with minimal time and effort and this is not a typical alphanumeric/graphical password that is easily susceptible to security attacks (see at least Zhu [0006] [0007] [0025] [0043] [0045]). 

Martinez/Zhu disclose the limitations shown above. Martinez/Zhu fail to specifically disclose a user setting up a passcode for a gift recipient to enter later.
Yet, Blair discloses the following limitations:
(Currently Amended). An electronic transaction authentication system for authenticating a proxy to execute a financial transaction on behalf of a customer, the system comprising: a first set of processors for receiving from the customer, the customer being different from the proxy, a first two-dimensional pattern, a second two-dimensional pattern, a third two-dimensional pattern and a sequence for presenting the first, second and third pattern; a camera operable to: record the proxy's movement of an object in space; (see at least column 7 lines 43-column 8 line 58, column 1 line 65-column 3 line 37.  Blair discloses a money transfer from a user to a gift recipient using a kiosk.  The user and recipient may be at two different locations.  The user sets up a unique security question (i.e., a unique passcode) for a gift recipient to enter at a kiosk in order to receive a gifted money transfer from the user to the recipient.  Once the recipient 
authenticating the proxy, the authenticating the proxy including authenticating the proxy to execute a financial transaction on behalf of the customer, updating one or more databases to record that the proxy has access permissions to one or more customer bank accounts of the customer, and transferring funds to the proxy from a financial account of the customer;  (see at least column 7 lines 43-column 8 line 58, column 1 line 65-column 3 line 37.  Blair discloses a user sets up a unique security question (i.e., a unique passcode) for a gift recipient to enter at a kiosk in order to receive a gifted money transfer from the user to the recipient.  Once the recipient correctly enters the unique security question, he will gain access to information sent from the user.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication procedures of Martinez/Zhu to incorporate the teachings of Blair and gift a money transfer from a user to a gift recipient and setting up a unique security question for the recipient to complete in order to gain access to the funds transfer and greeting because doing so would allow a  money transfer service from a user to a gift recipient in two different locations and provides customers convenient access to their services and less dependent on agents.  Also, it is special to be able to send an audio recording from a user to a gift recipient along with a funds transfer (see at least Blair column 1 line 52-61, column 7 lines 43-column 8 line 58, column 1 line 65-column 3 line 37). 

Martinez/Zhu/Blair disclose the limitations shown above.  Martinez/Zhu/Blair fail to specifically explain the recipient is a proxy for the user – the recipient is different from the user and updating a database. 
Though, Bradski discloses the following limitations:
(Currently Amended). An electronic transaction authentication system for authenticating a proxy to execute a financial transaction on behalf of a customer, the system comprising: a first set of processors for receiving from the customer, the customer being different from the proxy, a first two-dimensional pattern, a second two-dimensional pattern, a third two-dimensional pattern and a sequence for presenting the first, second and third pattern; a camera operable to: record the proxy's movement of an object in space (see at least  [0012] [0071] [0076] [0081].  Bradski discloses conducting a transaction through an augmented reality device that authenticates a user or proxy of the user by capturing biometric data from the user or proxy.  The biometric data is captured and compared against predetermined data in a database in order to authenticate a proxy and continue with a transaction.  Even if the user is not physically in the store, the augmented reality deice allows an authentication of a proxy – someone acting on behalf of the user - and then the transaction may be conducted.).  
authenticating the proxy, the authenticating the proxy including authenticating the proxy to execute a financial transaction on behalf of the customer, updating one or more databases to record that the proxy has access permissions to one or more customer bank accounts of the customer, and transferring funds to the proxy from a financial account of the customer;  (see at least [0071] [0076] [0078] [0081] [0012].  Bradski discloses conducting a transaction through an augmented reality device that authenticates a user or proxy of the user by capturing biometric data from the proxy.  The biometric data is captured and compared against predetermined data in a database in order to authenticate a proxy and continue with a transaction.  The database stores a set of data with which to identify and/or authenticate the proxy user.  The database stores predetermined data and or predetermined authentication details or patterns.  The proxy conducts these patterns when authenticating.  The system compares the pattern conducted by the proxy and the predetermined/saved pattern to verify the identity of the proxy that the  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication procedures and users of Martinez/Zhu/Blair to incorporate the teachings of Bradski and specifically explain the recipient is a proxy of the user and a database is updated to record that the proxy has access to funds because doing so would allow a proxy to continue with a transaction even if the user is not in the store.  Also, storing patterns and bank information in a database allows the information to be easily read and allow a seamless transaction during and after the proxy is identified and authenticated  (see at least Bradski [0012] [0071] [0081] [0076]). 

Claim 12
Martinez/Zhu/Blair/Bradski disclose the limitations shown above.  Further, Martinez discloses the following limitations:
(Original)   The authentication system of claim 10 wherein, when the customer is a first customer, the authenticating of the proxy by the transaction engine includes authenticating the proxy to execute a financial transaction on behalf of a second customer and transferring funds to the proxy from a financial account of the first customer to execute the transaction on behalf of the second customer.  (see at least column 3 lines 28-47; column 3 lines 11-18; column 6 lines 31-38; column 9 lines 31-56.  Martinez discloses a plurality of users can create 3D signatures/patterns in order to authenticate a transaction.  Once funds are withdrawn to a user who is authenticated, the user can pass the funds to another user.). 


 (see at least column 7 lines 43-column 8 line 58, column 1 line 65-column 3 line 37.  Blair discloses a user may record a greeting to send to the gift recipient for when he retrieves his gift of funds.  Thereafter, the recipient chooses how to retrieve the funds (e.g., the audio may contain instructions for the recipient to send the money to a second person.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication procedures of Martinez/Zhu/Blair/Bradski to incorporate the teachings of Blair and gift a money transfer from a user to a gift recipient along with an audio recording and setting up a unique security question for the recipient to complete in order to gain access to the funds transfer and greeting because doing so would allow a  money transfer service from a user to a gift recipient in two different locations and provides customers convenient access to their services and less dependent on agents.  Also, the gift recording may contain instructions for how the user intends the recipient to use the funds that have been gifted (see at least Blair column 1 line 52-61, column 7 lines 43-column 8 line 58, column 1 line 65-column 3 line 37). 

Claim 13
Martinez/Zhu/Blair/Bradski disclose the limitations shown above.  Further, Martinez discloses the following limitations:
(Original)   The authentication system of claim 10 wherein the authenticating of the proxy by the transaction engine completes a verification step of a transaction, wherein the transaction includes two or more verification steps.  (see at least column 3 lines 28-47.  Martinez discloses full login access can be granted when the identity of the user is confirmed by both the 3D signature/pattern (i.e., verification step 1) and the retinal scan (i.e., verification step 2).). 

Claim 14
Martinez/Zhu/Blair/Bradski disclose the limitations shown above.  Further, Martinez discloses the following limitations:
(Original)   The authentication system of claim 10 wherein the authenticating of the proxy by the transaction engine completes a pending transaction.  (see at least column 4 lines 61-67; column 3 lines 28-47.  Martinez discloses the transaction may complete once the user has been authenticated.  For example, a user may view financial statements once authenticated.). 

Claim 15
Martinez/Zhu/Blair/Bradski disclose the limitations shown above.  Further, Martinez discloses the following limitations:
(Original)   The authentication system of claim 10 wherein the authenticating of the proxy by the transaction engine includes giving the proxy permissions to access a customer bank account and updating an electronic signature database to include authorizing the proxy as a signatory of the customer.  (see at least column 3 lines 11-18; column 6 lines 31-38; column 4 lines 61-67; column 3 lines 28-47; column 9 lines 31-56.  Martinez discloses a plurality of users may be included on the 3D signature.). 

Claim 16
Martinez/Zhu/Blair/Bradski disclose the limitations shown above.  Further, Martinez discloses the following limitations:
(Currently Amended)   The authentication system of claim 10 further comprising a biometrics sensor wherein: the first set of processors is further configured to receive from the customer biometric data; the biometrics sensor is configured to receive biometric data from the proxy; and  the second set of processors is configured to: determine if biometric data received from the biometric sensor matches the biometric data received from the customer; and if the biometric data received from the biometric sensor does not match the biometric data received from the customer, declining to authenticate the proxy. (see at least column 3 lines 28-54.  Martinez discloses the system receives and stores customer biometric data.  The biometric data is stored in a database and the system will compare the stored biometric data with the live biometric data recorded during an authentication session.).

Claim 17
Martinez/Zhu/Blair/Bradski disclose the limitations shown above.  Further, Martinez discloses the following limitations:
(Currently Amended)   The authentication system of claim 10 further comprising a scanner including facial recognition technology wherein: the first set of processors is further configured to receive from the customer a photograph of the proxy; the scanner is configured to scan [[the]] a face of the proxy; and the second set of processors is further configured to: determine if data received by the scanner correlates to the photograph received from the customer; and  if the data received by the scanner does not correlate to the photograph received from the customer, declining to authenticate the proxy.   (see at least column 3 lines 28-54.  Martinez discloses the system receives and stores customer biometric data.  The biometric data is stored in a database and the system will compare the stored biometric data with the live biometric data recorded during an authentication session.  The facial recognition may be configured to use a photograph to compare the user.).


(see at least  column 7 lines 43-column 8 line 58, column 1 line 65-column 3 line 37.  Blair discloses the user sets up a unique security question for the recipient to answer/complete in order to gain access to information regarding his gifted transfer of funds.  The user may also add a greeting – the greeting may contain a picture that may be printed.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication procedures of Martinez/Zhu/Blair/Bradski to incorporate the teachings of Blair and gift a money transfer from a user to a gift recipient along with a printed photograph to be displayed and setting up a unique security question for the recipient to complete in order to gain access to the funds transfer and greeting because doing so would allow a  money transfer service from a user to a gift recipient in two different locations and provides customers convenient access to their services and less dependent on agents.  (see at least Blair column 1 line 52-61, column 7 lines 43-column 8 line 58, column 1 line 65-column 3 line 37). 

Claim 21
Martinez discloses the following limitations:
(Currently Amended). A method for authenticating a proxy for executing a transaction on behalf of a customer, the authentication being based on [[the]] a movement of a three-dimensional object in space, the object having a plurality of faces, the movement being tracked by a camera, the method comprising: receiving[[,]] data from a first set of processors, the data including a first two- dimensional pattern, a second two-dimensional pattern, a third two-dimensional pattern and a sequence for presenting the first, second and third pattern, the data being received from [[a]] the customer; tracking, using [[a]] the camera, the movement of the object in space; (see at 
determining, using the second set of processors, if each of the first, second and third face includes one of the first, second and third patterns; determining if the sequence recorded by the camera is equal to the sequence received from the first processor; if each of the first, second and third faces include one of the first, second and third patterns, and if the sequence recorded by the camera is equal to the sequence received from the first processor, using the second set of processors to authenticate the proxy for executing the transaction on behalf of the customer (see at least column 9 lines 8-30; column 5 line 27-column 6 line 38; column 6 lines 47-61; column 6 line 62-column 7 line 31; column 8 line 42-column 9 line 4; column 1 lines 21-56; column 2 line 52-column column 3 line 10; column 3 lines 19-27; column 4 lines 21-34; column 4 lines 45-57.  Martinez discloses creating patterns using virtual objects.  The virtual object can be picked up, turned around, stacked on another virtual object.  The user records a first 3D signature/pattern to be stored.  During the authentication session, the user recreates the 3D signature/patter.  The two 3D signatures/patterns are compared in order to authenticate the user and the transaction.).
using the second set of processors to decline to authenticate the proxy if the sequence recorded by the camera is different from the sequence received from the first set of processors (see at least column 1 line 21-column 2 line 18; column 3 lines 5-27; 

Martinez discloses the limitations shown above.  Martinez fails to specifically disclose a third face of a virtual object.
However, Zhu discloses the following limitations:
capturing, using the camera, a first face of the object presented to the camera, a second face of the object presented to the camera and a third face of the object presented to the camera; recording, using the camera, a sequence in which the faces were presented to the camera; transmitting the data from each of the first set of processors and the camera to a second set of processors; (see at least [0033] [0025] [0029] [0032] [0036]-[0042] .  Zhu discloses manipulating the object.  Therefore, an object may be manipulated to present a first face, a second face, and a third face as the user presents the object to the camera.). 
using the second set of processors to decline to authenticate the proxy if one or more of the first, second and third faces include a pattern different from the first, second and third patterns; and (see at least Zhu discloses interacting and manipulating objects in an interactive three-dimensional (3D) virtual environment in order to “set” as passcode and authenticate a transaction later.  Therefore, an object may be manipulated to present a first face, a second face, and a third face as the user presents the object to the camera.  During the authentication, if the user does not present the object in the same way at the set password, then then user is not authenticated.).


Martinez/Zhu disclose the limitations shown above.  Martinez/Zhu fail to specifically disclose the user is different from the recipient.
Yet, Blair discloses the following limitations:
(Currently Amended). A method for authenticating a proxy for executing a transaction on behalf of a customer, the authentication being based on [[the]] a movement of a three-dimensional object in space, the object having a plurality of faces, the movement being tracked by a camera, the method comprising: receiving[[,]] data from a first set of processors, the data including a first two- dimensional pattern, a second two-dimensional pattern, a third two-dimensional pattern and a sequence for presenting the first, second and third pattern, the data being received from [[a]] the customer (see at least column 7 lines 43-column 8 line 58, column 1 line 65-column 3 line 37.  Blair discloses a user gifts a money transfer from the customer to a recipient using a kiosk.  The user sets up a unique security question that the recipient must answer/complete at a later date in order to be authenticated and view his gift when he goes to retrieve the funds.  Therefore, it is obvious that the unique security question of Blair can be combined with the patterns and sequences of Martinez and Zhu to ensure a safe authentication process.). 
processors to authenticate the proxy for executing the transaction on behalf of the customer and update one or more databases to record that the proxy has access permissions to one or more customer bank accounts of the customer, the customer being an individual different from the proxy (see at least column 7 lines 43-column 8 line 58, column 1 line 65-column 3 line 37.  Blair discloses a user gifts a recipient a money transfer.  The user sets up a unique security question that the recipient must complete at a later date at a kiosk when he goes to retrieve his funds.  In order to view his gift, the recipient must correctly answer the unique security questions to be authenticated.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication procedures of Martinez/Zhu to incorporate the teachings of Blair and gift a money transfer from a user to a gift recipient and setting up a unique security question for the recipient to complete in order to gain access to the funds transfer and greeting because doing so would allow a  money transfer service from a user to a gift recipient in two different locations and provides customers convenient access to their services and less dependent on agents.  (see at least Blair column 1 line 52-61, column 7 lines 43-column 8 line 58, column 1 line 65-column 3 line 37). 

Martinez/Zhu/Blair disclose the limitations shown above.  Martinez/Zhu/Blair fail to specifically explain the recipient is a proxy for the user – the recipient is different from the user and updating a database. 
Though, Bradski discloses the following limitations:
(Currently Amended). A method for authenticating a proxy for executing a transaction on behalf of a customer, the authentication being based on [[the]] a movement of a three-dimensional object in space, the object having a plurality of faces, the movement being tracked by a camera, the method comprising: receiving[[,]] data from a first set of processors, the data including a first two- dimensional pattern, a second two-dimensional pattern, a third two-dimensional pattern and a sequence for presenting the first, second and third pattern, the data being received from [[a]] the customer; tracking, using [[a]] the camera, the movement of the object in space;(see at least  [0012] [0071] [0076] [0081].  Bradski discloses conducting a transaction through an augmented reality device that authenticates a user or proxy of the user by capturing biometric data from the user or proxy.  The biometric data is captured and compared against predetermined data in a database in order to authenticate a proxy and continue with a transaction.  Even if the user is not physically in the store, the augmented reality deice allows an authentication of a proxy – someone acting on behalf of the user - and then the transaction may be conducted.).  
processors to authenticate the proxy for executing the transaction on behalf of the customer and update one or more databases to record that the proxy has access permissions to one or more customer bank accounts of the customer, the customer being an individual different from the proxy  (see at least [0071] [0076] [0078] [0081] [0012].  Bradski discloses conducting a transaction through an augmented reality device that authenticates a user or proxy of the user by capturing biometric data from the proxy.  The biometric data is captured and compared against predetermined data in a database in order to authenticate a proxy and continue with a transaction.  The database stores a set of data with which to identify and/or authenticate the proxy user.  The database stores predetermined data and or predetermined authentication details or patterns.  The proxy conducts these patterns when authenticating.  The system compares the pattern conducted by the proxy and the predetermined/saved pattern to verify the identity of the proxy that the proxy may continue conducting the transaction.  The augmented reality server communicates with financial institutions – such as bank accounts of the user – to ensure that the proxy has access and may continue with the financial transaction.). 
. 


Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (US 10,540,491 B1) hereinafter Martinez, in view of Zhu et al. (US 2018/0285538 A1) hereinafter Zhu, in view of Blair et al. (US 10,395,484 B2) hereinafter Blair, in view of Bradski (US 2016/0358181 A1) hereinafter Bradski, in view of Jain (US 10,157504 B1) hereinafter Jain. 
Claim 18
Martinez/Zhu/Blair/Bradski disclose the limitations shown above.  Martinez/Zhu/Blair/Bradski fail to specifically disclose location determination.
Though, Jain discloses the following limitations:
(Original)   The authentication system of claim 10 wherein: the camera includes a geospatial locator and is configured to record a geospatial location at which the proxy's movement was recorded; the first set of processors is further configured to receive from the customer one or more geospatial locations; the second set of processors is further configured to: determine if the location of the camera determined by the geospatial locator is included in the one or more geospatial locations received from the customer; and if the location of the camera determined by the geospatial locator is not included in the one or more geospatial locations received from the customer, declining to authenticate the proxy.  (see at least column 9 lines 33-62’ column 14 lines 42-57; column 2 line 61-column 3 line 3; column lines 59-64; column 17 lines 45-53; column 7 lines 1-12; column 7 line 83-column 8 line 10; column 18 lines 10-44; column 13 lines3-24; column 12 lines 30-49; column 13 lines 3-24; column 13 line 64-column 14 line 21.  Jain discloses a location determination system includes one or more computing components configured to perform operations consistent with determining a location of a mobile device (and therefore image/where the user I during an authentication session).  The mobile device transmits geographical coordinates to the location determination system during registration and during the authentication process to compare.  The location is a factor used in the image verification for the authentication process.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication process of Martinez/Zhu/Blair/Bradski to incorporate the teachings of Jain and disclose a location because doing so would provide better safety.  Augmented reality allows a visual display that allows user to live interact with their environment in order to create a password that will not be compromised like traditional passwords consisting of a combination of different letters, numbers, and or symbols.  Many users reuse those traditional passwords across multiple accounts or store their passwords in easily accessible locations.  An augmented reality passcode allows a user to perform a task in an environment only that user has access to during an authentication session and can set factors, such as location data and time stamps for added security (see at least column 1 lines 13-62; column 1 line 66-column 2 line 5.). 

Claim 19

Though, Jain discloses the following limitations:
(Currently Amended)   The authentication system of claim 10 wherein: the camera is further configured to append a timestamp to the recorded data; the first set of processors is further configured to receive from the customer a time range; the second set of processors is further configured to: determine if the timestamp is included in the time range; and if the timestamp is not included in the time range, declining to authenticate the proxy.  (see at least column 3 lines 59-64; column 13 lines 3-24; column 16 lines 51-61; column 18 lines 10-44.  Jain discloses a time stamp is a factor used when comparing the images during image verification for the authentication session. The system compares the time stamp on the image to the time of the authentication session.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication process of Martinez/Zhu/Blair/Bradski to incorporate the teachings of Jain and disclose a time stamp because doing so would provide better safety.  Augmented reality allows a visual display that allows user to live interact with their environment in order to create a password that will not be compromised like traditional passwords consisting of a combination of different letters, numbers, and or symbols.  Many users reuse those traditional passwords across multiple accounts or store their passwords in easily accessible locations.  An augmented reality passcode allows a user to perform a task in an environment only that user has access to during an authentication session and can set factors, such as location data and time stamps for added security (see at least column 1 lines 13-62; column 1 line 66-column 2 line 5.). 

Claim 20
Martinez/Zhu/Blair/Bradski disclose the limitations shown above.  Martinez/Zhu/Blair/Bradski fail to specifically disclose generating a token.
Though, Jain discloses the following limitations:
(Original)   The authentication system of claim 10 wherein the second set of processors is further configured to, after the authentication of the proxy, generate a token that is part of a multi-part token, the multi-part token being used to authenticate a transaction.  (see at least column 20 lines 32-59; column 14 lines 22-41.  Jain discloses a token is generated during the authentication session and sent to the registered user.  The system then prompts the user to enter the transmitted token during the authentication session in order to verify the user.).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication process of Martinez/Zhu/Blair/Bradski to incorporate the teachings of Jain and disclose a token because doing so would provide better safety.  Augmented reality allows a visual display that allows user to live interact with their environment in order to create a password that will not be compromised like traditional passwords consisting of a combination of different letters, numbers, and or symbols.  Many users reuse those traditional passwords across multiple accounts or store their passwords in easily accessible locations.  An augmented reality passcode allows a user to perform a task in an environment only that user has access to during an authentication session and can set factors, such as location data and time stamps for added security (see at least column 1 lines 13-62; column 1 line 66-column 2 line 5.). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Friedman et al (US 2019/0377417 A1) discloses a handshake to establish agreement between .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060.  The examiner can normally be reached on Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.L./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691